Citation Nr: 1001794	
Decision Date: 01/12/10    Archive Date: 01/22/10

DOCKET NO.  06-06 946A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased rating for a lumbosacral strain, 
currently rated 40 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1976 to 
February 1979 and from March 1979 to March 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2003 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  In that decision, the RO 
increased the rating for lumbosacral strain from 10 to 20 
percent, effective November 13, 2002.  In January 2006, the 
RO granted a 40 percent rating for a lumbosacral strain, 
effective, also effective November 13, 2002.

In April 2007, the Veteran testified at a videoconference 
hearing before a Decision Review Officer (DRO) and a 
transcript of that hearing has been associated with his 
claims folder. 
 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a May 2006 letter, the Veteran stated that he had applied 
for Social Security Administration (SSA) disability benefits.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that where there has been a determination 
with regard to SSA benefits, the records concerning that 
decision must be obtained.  Tetro v. Gober, 14 Vet. App. 100, 
108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 
(1992).  As the SSA's disability determination and any 
related medical records have not yet been associated with the 
claims file, a remand is necessary to obtain these records.  
Cf. Golz v. Shinseki, No. 2009-7039 (Fed. Cir. Jan. 4, 2010) 
(VA is required only to obtain SSA records when they may be 
relevant to the claim).  In this case the Veteran contends 
that he is unemployed due to the back disability, hence the 
SSA records would be relevant. 

In July 2007, the Veteran reportedly underwent a VA 
examination to assess the severity of his lumbosacral strain.  
A VA examination report with a handwritten date of July 2007 
is associated with the Veteran's claims file, however the 
report is a word for work duplicate of a June 2005 VA 
examination report, even down to reporting the same age for 
Veteran.  Given the reports of worsening symptoms since the 
2005 examination, an examination was required, and the report 
of the July 2007 examination, if conducted, is relevant to 
the claim.

The Veteran has not been provided with a notice letter 
regarding his claim for an increased rating for a lumbosacral 
strain in accordance with the Veterans Claims Assistance Act 
of 2000 (VCAA).  Such notice is required. Overton v. 
Nicholson, 20 Vet. App. 427 (2006).

The Court has held that a TDIU is an element of all claims 
for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 
(2009).  The United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that entitlement to a TDIU 
is raised where a Veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability.  
Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see 
Jackson v. Shinseki, 587 F.3d 1106, 1109 (2009) (holding that 
an inferred claim for a TDIU is raised as part of an 
increased rating claim only when the Roberson requirements 
are met).

A TDIU is granted where a Veteran's service connected 
disabilities are rated less than total, but they prevent him 
from obtaining or maintaining all gainful employment for 
which his education and occupational experience would 
otherwise qualify him.  38 C.F.R. § 4.16(a) (2009).  Marginal 
employment shall not be considered substantially gainful 
employment.  Id.

In this case, the Veteran's private medical records indicate 
that he had been employed as a correctional officer, but that 
he was determined to be unemployable in that position due to 
his back disability and that his only potential employment 
included sedentary work where he could be given an allowance 
for frequent position changes.  During his April 2007 
hearing, the Veteran testified that he medically retired from 
his job in April 2006 because he was unable to continue his 
job due to his back. 

Given the evidence of a medical disability, the claim for the 
highest possible rating, and evidence of unemployability, the 
record raises a claim for a TDIU under Roberson.  

The Court has held that in the case of a claim for a TDIU, 
the duty to assist requires that VA obtain an examination 
that includes an opinion on what effect the appellant's 
service-connected disability has on his ability to work.  
Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  The record 
does not include such an opinion. 

Also, the Veteran does not currently meet the percentage 
requirements for a TDIU under 38 C.F.R. § 4.16(a).  VA policy 
is to grant a TDIU in all cases where service connected 
disabilities preclude gainful employment, regardless of the 
percentage evaluations.  38 C.F.R. § 4.16(b).  However, the 
Board is prohibited from assigning a TDIU on the basis of 38 
C.F.R. § 4.16(b) in the first instance without ensuring that 
the claim is referred to VA's Director of Compensation and 
Pension (C&P) for consideration of an extraschedular rating 
under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 
1 (2001).  The Board is thus also required to remand the 
appeal so that it can be referred to the Director of C&P, 
should the Veteran ultimately not meet the percentage 
requirements after adjudication of the back claim. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and obtain a copy of 
that agency's decision concerning the 
Veteran's claim for disability benefits, 
including any medical records used to 
make the decision.

2.  Obtain the complete July 2007 VA 
examination report and associate it with 
the Veteran's claims file.

3.  Send the Veteran a VCAA notice letter 
in accordance with 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R. § 3.159(b) 
(2009), specifically informing him of the 
information and evidence required to 
substantiate his claim for an increased 
rating for a lumbosacral strain.

4.  Schedule the Veteran for a VA 
examination to determine whether his 
service connected disabilities prevent 
him from obtaining and keeping employment 
for which his education and occupational 
experience would otherwise qualify him, 
and to assess the current severity of the 
service connected back disability.  

The claims folder must be sent to the 
examiner for review; consideration of 
such should be reflected in the completed 
examination report or in an addendum.

The examiner should opine as to whether 
the Veteran's service connected 
disabilities (lumbosacral strain, 
residuals of a fracture to the fifth 
metacarpal bone of the right hand, 
residuals of a fracture to the first 
metatarsal bone of the right foot, and 
chronic bacterial prostatitis) would be 
sufficient to preclude him from obtaining 
or retaining gainful employment for which 
his education and occupational experience 
would otherwise qualify him.  The 
examiner must provide a rationale for 
each opinion.  
    
The examiner should report the ranges of 
lumbar spine motion taking into account 
any additional limitation of motion due 
to functional factors, and the presence 
and angle of any ankylosis of the spine.  

The examiner should also report all 
associated neurologic impairment and 
provide an opinion as to the nerves 
involved and the severity of the 
disability.

The examiner is advised that the Veteran 
is competent to report his symptoms and 
history and such reports must be 
considered in formulating any opinions.

5.  If the Veteran does not meet the 
percentage requirements for a TDIU under 
38 C.F.R. § 4.16(a), the agency of 
original jurisdiction should refer the 
case to VA's Director of C&P for 
consideration of entitlement to a TDIU 
under the provisions of 38 C.F.R. 
§ 4.16(b).

6.  If any benefit on appeal remains 
denied, issue a supplemental statement of 
the case.  Thereafter, the case should be 
returned to the Board, if in order. 

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


